 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDViola Industries-Elevator Division,Inc. and its alteregoViola Industries,Inc.andInternationalUnion of Elevator Constructors.Case 5-CA-1599030 September 1987DECISIONAND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN, BABSON, AND STEPHENSOn 27 March 1985 Administrative Law JudgeBernard Ries issued the attached decision. The Re-spondents and the Charging Party filed exceptionsand cross-exceptions, respectively, as well as sup-porting and opposition briefs. The General Counselfiled a memorandum in response to the Respond-ents' exceptions.On 3 February 1986 the Board scheduled oral ar-gument inthis proceeding and related cases' be-cause they presented importantissues inthe admin-istration of the Act. The notice of hearing statedthat the Board would entertain argument on vari-ous issues raised under Section 8(f) of the Act bythe several cases.An order and supplement tonotice of hearing issued on 12 March 1986.On 24 March 1986 the Respondents, the GeneralCounsel, the Charging Party, the American Feder-ation of Labor and Congress of Industrial Organi-zations, the AFL-CIO's Building and ConstructionTrades Department, the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, the Associated Builders andContractors, Inc., theCouncil on Labor LawEquality, and the National Right to Work LegalDefense Foundation, Inc.2 presented oral argumentbefore the Board. The parties and amici curiaehave filed briefs and statements of position.The Board has considered the decision and therecord in light of the exceptions, briefs, oral argu-ments, and statements of position and has decidedto affirm the judge's rulings, findings,3 and conclu-sions as modified and to adopt the recommendedOrder as modified.In adopting the judge's conclusion that the Re-spondents violated Section 8(a)(5) and (1) by failingto honor and by subsequently repudiating their col-'JohnDeklewa & Sons,282 NLRB 1375 (1987),Reliable Electric Co,286 NLRB No 83 (Nov 9, 1987)2The AFL-CIO, itsBuildingand Construction Trades Department,the Teamsters, the AssociatedBuilders andContractors, the Council onLabor Law Equality, and the National Right to Work Legal DefenseFoundation appeared as amici curiae2The Respondents have excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge'scredibilityresolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findingslective-bargaining agreement with the Union, werely on the principles announced subsequent to thejudge's decision in the Board's recent holding inJohn Deklewa & Sons,supra.InDeklewathe Board announced the followingprinciplewith respect to 8(f) contracts: such con-tracts are enforceable through the mechanisms ofSections 8(a)(5) and 8(b)(3), and the Union there-fore enjoys a "limited" 9(a) status during the termof such a contract; they are not bars to the process-ing of valid representation petitions filed underSection 9(c) and Section 9(e); the appropriate unitnormally will be the single employer's employeescovered by the 8(f) agreement; and on expiration ofan 8(f) agreement, the signatory union will enjoyno presumption of majority status and either partymay repudiate the 8(f) bargaining relationship.In adopting these principles, the Board specifi-cally abandoned the so-called conversion doctrineaccording to whichan 8(f) unioncould acquire thefull status of a 9(a) majority representative by es-tablishing, for example, that a majority of the em-ployer's employees working under a contract withthe union had been union members, had paid uniondues, or had engaged in other conduct indicative ofunion support.The undisputed facts of this case show that ViolaIndustries-Elevator Division, Inc. (Respondent Ele-vator) enteredinto an 8(f) industrywide agreementwith the Union in the early 1970s to obtain work-ers from the Union's hiring hall to install elevatorsat its worksites throughout the United States. In1977 the parties executed a successor industryagreement that expired on 8 July 1982.Thereafter, during the summer of 1982, Respond-entElevator declined the Union's invitation toenter into a renewal agreement, stating that itplanned to manufacture, but not toinstall,elevatorsin the future. Respondent Elevator, however, re-sumed elevator installation work with its employ-ees ona number of construction sites in October1982, and at several other locations during 1983.This postcontract work was not performed eitherin accordance with the terms and conditions of theexpired contract or pursuant to Respondent Eleva-tor's notification and bargaining with the Union.The judge concluded from the record evidencethat the Union attained majority support among theemployees of Respondent Elevator during the termof the 8(f) agreement sometime between October1978 and March 1980.4 He found, under then-appli-cable precedent, that the Union developed or wasconverted into a 9(a) bargaining representative, and4We finditunnecessary to pass on the judge's majority finding assuch finding is irrelevant in lightof Deklewa,supra286 NLRB No. 29 VIOLAINDUSTRIES307thatRespondent Elevator's postcontract resump-tion of elevatorinstallationwork under other thancontract terms and without prior notice or bargain-ing with the Union violated Section 8(a)(5) and (1).Contrary to the judge,aswehave noted, underDeklewa,except for the "strictly limited" 9(a)status that a union enjoys during the term of a col-lective-bargainingagreement, the union cannotclaim full and enforceable 9(a) majority representa-tive status except by a certification election or vol-untary recognition on the basis of a showing of ma-jority support and it enjoys no presumption of ma-jority status after the collective-bargaining agree-ment expires. Accordingly, subsequent to the con-tract's expiration, Respondent Elevator had no fur-ther obligation under that contract.We thereforedismiss this aspect of the complaint alleging pre-8July 1982 violationsstemmingfrom the 1977-1982successor agreement.The judge found that the Union made repeatedefforts, in November and December 1982, to obtainRespondent Elevator's execution of the industry-union agreement. In response, Elevator's president,Bob Viola, and his attorney, on 6 December 1982,formed a new corporation with a similar name5 forthe purpose of signing the contract and leading theUnion into believing that the signatory was thesame company as before. Based on undisputed evi-dence, the judge found the new corporation to bean alter ego of Respondent Elevator, whose execu-tion of the union contract on 14 December 1982 ef-fectivelybound the Respondents thereto.6 Thejudge concluded from the respondents' refusal toapply the contract terms and conditions to anyprojects undertaken on and after that date,7 andBob Viola's subsequent letter repudiating the con-tract on 4 November 1983, that the Respondents'actions violated Section 8(a)(5) and (1) and Section8(d) of the Act. We agree." Thus, as noted above,5With respect to the newly formed corporation,calledViola Indus-tries, Inc, Bob Viola testified that for many years his firm was known inthe elevator construction industry as Viola[ndustnes6TheRespondents' exceptions and brief do not refute the underlyingfacts in support of the judge's alter ego finding and, in fact, concede thatthe effect on the Respondents of signing 1 he 14 December 1982 agree-ment was that it simply entered into a new prehire agreementrThe judge excluded from his findings and remedy the Delaware City,Delaware and Hayden,Arizona projects because they were contracted toother firms, and Respondents acted as a mere subcontracting conduit onthose jobs8We find, in agreement with the judge,that Respondents' 8(a)(5) vio-lations are not time barred because some of the conduct occurred morethan 6 monthsbeforethe original charge herein was filed He found thatRespondents presented insufficient credible evidence that the Union hadknowledge or should have known earlier of the Respondents' refusal toabide by the terms of the renewal contract,particularly in light of theRespondents'efforts to conceal information concerning their jobs afterthe contractexpirationin July 1982In addition,we find no merit in the Respondents'contention thatthey should not be bound by the contract contention they executedon 14 December because the Union improperly pressured them intothe Board inDeklewamade clear that an 8(f) agree-ment is enforceable, and may not lawfully be repu-diated by either party during its term, except as aconsequence of the results of a Board representa-tion election.We therefore affirm, for the reasonsset forth inDeklewa,the judge's finding of a viola-tion based on the Respondents' refusal to apply theterms of its 14 December 1982 agreement to workperformed thereafter by employees of RespondentElevator, and Bob Viola's repudiation of the agree-ment on 4 November 1983.AMENDED CONCLUSIONS OF LAWDelete Conclusion of Law 4 and substitute thefollowing for the judge's Conclusion of Law 6 andrenumber the paragraphs accordingly:"6. By failing to abide by the terms of the collec-tive-bargaining agreement executed on 14 Decem-ber 1982, and by repudiating that collective-bar-gaining agreement on 4 November 1983, the Re-spondents have violated Section 8(a)(5) and (1) ofthe Act."THE REMEDYHaving found that the Respondents have violat-ed the Act, we shall order them to cease and desistand to take certain affirmative action necessary toeffectuate the policies of the Act.We shall alsoorder the Respondents to make whole, in themannerprescribed inOgle Protection Service,183NLRB 682, 683 (1970), those employees of Re-spondent Elevator who performed bargaining unitwork on and after 14 December 1982, by givingretroactive effect to the terms and conditions of thecollective-bargainingagreementexecuted by theRespondents on that date, with interest on anyamountsdue paid in the manner prescribed inNewHorizons for the Retarded.9In accordance withDeklewa,supra, this make-whole remedy does notextend beyond the expiration date of the 1982-1987contract. The question of whether interest must bepaid on the trust fund contributions shall be left tosigningFirst,we note the judge's findingthat whenRespondent El-evator advisedthe Union thatitwould no longer be installing eleva-tors but merely subcontracting that work to union firms,the Uniondid not protest but instead offered the Respondents a list of unionfirms for that purposeMoreover,we find fromthe evidence that theRespondents'signing of the agreementon 14 Decemberwas part ofa deliberate plan to obtain contractbenefitswithoutbinding Re-spondentElevator tocontract obligationsIn accordance with our decisioninNewHorizonsfor the Retarded,283 NLRB 1173(1987),interest on and after 1 January1987 shall becomputed at the"short-term Federal rate"for theunderpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621 Interest onamounts accrued prior to 1 January1987 (the effective date ofthe 1986amendmentto 26 US C § 6621)shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977) 308DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthe compliance stage of this proceeding.Merry-weatherOptical Co.,240 NLRB 1213 (1979).10ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Viola Industries-Elevator Division, Inc.and its alter ego Viola Industries, Inc., ArkansasCity,Kansas, their officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.1.Delete paragraphs 1(a) and 2(a) and reletterthe remaining paragraphs accordingly.2.Substitute the following as relettered para-graph 2(b)."(b)Make whole, with interest, the employees inthe above-described bargaining unit for any loss ofwages and benefits they may have suffered becauseof Respondent's failure to honor and apply theterms and conditions of the collective-bargainingagreement executed on 14 December 1982, includ-ing appropriate contributions to employee benefittrust funds, in accordance with the remedy sectionof this decision."3.Substitute the attached notice for that of theadministrative law judge.10Whetherthere are any individuals entitled to be madewhole be-cause they were denied an opportunitytowork because ofRespondentElevator's unlawful refusal to continue using the hiring hall is best left tothe compliance stage of this proceeding.SeeSouthwesternSteel,276NLRB 1569 fn 1 (1985),Clarence R. Yeager Distributing,261 NLRB 847,849 fn. 10 (1982),Wayne Electric,226 NLRB 409 (1976)WE WILL NOT repudiate collective-bargainingagreements when there is no legal justification fordoing so.WE WILL NOT fail to honor and apply the collec-tive-bargaining agreement executed by us and theUnion on 14 December 1982, covering the employ-ees in the appropriate bargaining unit below:All elevator constructor mechanics and help-ers in the employ of Viola Industries-ElevatorDivision, Inc. engaged in the installation,repair,maintenance, and service of elevatorequipment as defined in the collective-bargain-ing agreement between Viola Industries-Eleva-torDivision, Inc. and the Union effective forthe period 14 December 1982 to 8 July 1987.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL honor and apply the terms of the col-lective-bargaining agreement executed by us andthe Union on 14 December 1982.WE WILL make whole, with interest, the employ-ees in the bargaining unit for any loss of wages orbenefits they may have suffered as a result of ourfailure to honor and apply the terms of the collec-tive-bargaining agreement executed on 14 Decem-ber 1982, from that date until its expiration on 8July 1987, including any appropriate contributionswe failed to make to employee benefit trust funds,in accordance with the Order of the Board.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.VIOLAINDUSTRIES-ELEVATOR DIVI-SION,INC.; VIOLAINDUSTRIES, INC.Annette Amato, Esq.andMark Carissimi, Esq.,for theGeneral Counsel.Richard Anderson, Esq.,andSteward L. Entz Esq. (Col-mery,McClure,Letourneau,Entz& Merriam),ofTopeka, Kansas, for the Respondents.Francis J.Martorana,Esq.(O Donoghue and O'Don-oghue),of Washington, D.C., for the Charging Party.DECISIONBERNARD RIES, Administrative Law Judge. This casewas heard in Baltimore, Maryland, on December 4-6,1984.1Essentially, the amended complaint alleges thatiThe original charge, namingViolaIndustries,Inc as the Respondent,was filed in Region 3 on November 14, 1983, and was assigned Case 3-CA-11918 The first amended charge,designating Viola Industries Eleva-tor Division,Inc and its alter egoViolaIndustries,Inc as the Employer,was filed in Region 5 on February 22, 1984, and was designated Case 5-CA-15990 A second amended charge against the same Respondents wasfiled in Case 5-CA-15990 on June 22, 1984, and a complaint was issuedon July 9, 1984 On July 30, 1984, an amended complaint was issued OnOctober 9, 1984, a third amended charge was filed, and on November 14,1984, a second amended complaint was issued VIOLA INDUSTRIES309theRespondents are at bottom the same employingentity and since about October 1, 1982, they fraudulentlyconcealed from the Charging Party, International Unionof Elevator Constructors (the Union), the fact that theywere engaging in the installation of elevator equipmentat various jobsites; since about October 1, 1982, one ofthe Respondents unilaterally changed the existing termsand conditions of employment of the employees repre-sented by the Union; since about December 14, 1982, theRespondents have failed to comply with the terms andconditions of a collective-bargaining agreement executedby them on that date; on November 4, 1983, the Re-spondents expressly repudiated the bargaining agreementjust referred to; by the foregoing conduct, the Respond-ents violated Section 8(a)(5) of the Act; in the course ofthe conduct described, the Respondents failed to hire in-dividuals who would have been referred to them for em-ployment had Respondents complied with the hiring hallprovisions made applicable to Respondents by virtue ofvarious collective-bargaining agreements; and by failingto so comply, Respondents violated Section 8(a)(3) of theAct. The various answers filed by Respondents deny thecritical allegations of the amended complaint and ad-vance certain affirmative defenses, as discussed below.Briefswere filed by all parties about February 11,1985. Having reviewed the entire record, having consid-ered my recollection of the demeanor of the witnesses,and having read the briefs filed by the parties, I makethe following findings of fact,2 conclusions of law, andrecommendations.1.AN OUTLINE OF THE CASEThis is an unusual and factually complicated case. Itsprincipal player is Bob E. Viola, an obviously industriousbusinessman,who has engaged in a variety of venturesfor several years from his headquarters in Arkansas City,Kansas.From at least the early 1970s, he operated aclosely held corporation known as V-W Elevator Com-pany, Inc., which built and installed heavy-duty eleva-tors.In 1973, Viola testified, he concluded that it would beuseful to have the Union's assistance in securing work-men to install elevators at the locations throughout thecountry at which V-W Elevator performed such work.Accordingly, Viola, as president of V-W, signed a short-form agreement in which the Company agreed to bebound by the industry bargaining agreement between theUnion and the National Elevator Industry, Inc., coveringfieldmechanics and helpers engaged in the installationand maintenance of elevators.3 It is clear that at thattime the Union made no effort to claim that it represent-ed a majority of the employees in the bargaining unitthus created;Viola's testimony was that he discussedwith the union official with whom he dealt only the2At certain points in the transcript of proceedings there are omissionsand indecipherable garbling of words and passages Because none of theparties have remarked on these problems in their briefs, I have made noeffort to repair them There are, however, certain obvious errors in thetranscript of proceedings that I have noted and corrected3 So Viola testifiedA document in evidence, however, indicates thatV-W Elevator first became party to the union master agreement in 1971See G C Exh 60value to him of the Union's hiring hall. It may also benoted that in the first and succeeding contracts, the geo-graphical scope of the bargaining unit was unlimited.In 1973, V-W Elevator Company changedits name toViola Industries-Elevator Division, Inc. (Respondent El-evator or Elevator), but continued to honor thebargain-ing agreement.4When thatagreementexpired in July1977, Bob Viola again signed a pledge to be bound bythe succeeding association agreement, which was to ter-minate onJuly 8, 1982; on theagreement,Viola showedthe new name of the employer, as set out above, and in-scribed the notation "Correct legal corporate name isshown." As Viola testified, however, the Company wasgenerally known throughout the industry (aswell as onViola's businessstationery and forms and in his advertis-mg) simply as Viola Industries. The testimony showsthat,until the expiration of the 1977-1982 agreement,Viola fully complied with its terms.The next associationagreementbecame effective onJuly 9, 1982,and isdue to expire on July 9, 1987. Thetestimony shows that, pursuant to the customary practicewith respect to independentsignatoriesto the masteragreementsuch as Viola (as opposed to members of theindustry association), a business representative of the rel-evant union local-in this case, Billy Joe Geier of Local94 in Wichita, Kansas-contacted Bob Viola in August1982, as he had in 1977, to notify him that thenationalagreement had been signed and to ask him to execute anew contract binding Elevator to the masteragreement.According to Geier, Viola told him that "he wouldn'tneed astandard agreement because he wasn't going toinstallelevators, he was going to manufacture." Geierpassed this information along to HectorRueda, the unionregional director located in San Francisco, and for thennothing further was done.On October 8, however, Rueda also called Viola and,likeGeier, was told that Elevator "was not going to bedoing installations any more." A file cardmaintained inthe national offices of the Union in Columbia, Maryland,and a memorandum sent by Rueda to those offices, showthatRueda, on October 8, notified union headquartersthat Viola Industries was "no longer involved ininstalla-tion."54Viola testified that Elevator engages in other lines of workbesidesthe manufactureand installationof elevators, but that factis not materialto the case5At thehearing,Viola generally confirmed Geier's testimony,saying,"I indicated [to Geier] somethingabout us doing more subcontractingworkWe weren't particularlyinterested in doing elevator installations "To the extent that thereis a differencebetween the testimony of the two,with reference to whether Viola definitely stated thathe was no longergoing to installelevators, I would credit Geier, an impressivewitness,over Viola, who clearly departed from the truthnow and again duringthe hearing See, e g , the following colloquy on cross-examination ofViola about the second Respondentin this case,called, as discussed here-after, Industries.Q [Does Respondent Industries] have any clerical employes?A No, I do everything myselfQ Who types their letters?A Oh, I type them or I hand write themQ Nobody else types for Respondent Industries?A NoQ Who types for Elevator'sContinued 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThat, however, was not the case. The fact was that onSeptember 1, 1982, 5 weeks before his conversation withRueda, Viola had signed, on behalf of Elevator, a con-tractwith Brown & Root, Inc., to construct and installan elevator at an Exxon facility in Mont Belvieu, Texas.At the hearing, Viola testified that he was aware as earlyasAugust 2 that he would be installing the elevator,which means that he also misrepresented the situation toGeier in their conversation in that month. Moreover, therecord also shows that on August 26, 1982, RespondentElevator made a bid on a second elevator to be erectedat the Mont Belvieu facility, after the original subcon-tractor for that elevator had to withdraw its bid. The bidincluded both manufacture and erection by "[o]ur instal-lation crew." Elevator was awarded this second job.Thereafter, beginning in October 1982, Elevator per-formed the installation work on these jobs by employeeshired and supervised directly by Elevator. Other installa-tions directly performed by Elevator after 1982 were at aconstruction site in Seadrift, Texas, in April-June 1983;beginning in August 1983, at a project in Elmira, NewYork; and at a projectin SanAntonio in October-De-cember 1983. The parties stipulated at hearing that inperforming the foregoing work after July 1982, Respond-ent Elevator did not abide by the terms and conditionsof employment set out in the contract that expired in themonth, and the record is clear that Respondent imple-mented these changes without discussing them with theUnion.The other jobs with which we are concerned here,and that involve the entity known as Viola Industries,Inc., the second Respondent in this case, require a moreprolix description.In December 1981, Respondent Elevator was awardeda subcontract by Lummus Construction Company tobuild and install an elevator at the Getty Refining andMarketingCompany projectinDelawareCity,Dela-ware, a job that was not to start for some time. It was,Bob Viola testified, the largest elevator his Company hadever contracted for and, he further stated, he had decid-ed as early as 1981 to subcontract the installation work,for the reason that a project of this magnitude wouldneed followup servicing, best done by a local contractor.Itwas againstthis background, Viola testified, that heconsulted an attorney probably around October or earlyNovember 1982 (prior to the beginning of installation oftheGetty elevator) to discuss the formation of a newcorporation to "handle the subcontracting work on thattype of project." The record shows that on December 1,1982, Bob Viola, styling himself "B. E. Viola," executedarticles of incorporation in Kansas for a new corporationcalledViola Industries, Inc. (Respondent Industries orA I haveoffice staffto do thatQ But you doall the typing for Respondent Industries?A YesQ. So isitsafe to assume thaton everyletterheadwhere ViolaIndustries,Inc, is imprinted,you've donethat typing?A Oh, not necessarilyImayhaverecruited some helpQ What kind of help?A Oh, mywife helps me now and thenViola later was forced to admit thatcertainof theIndustries letters inevidencewere typed by the Elevatorsecretary,whose initials appear onsix such Industries letters in evidenceIndustries),which articles were filed with the Kansassecretary of state on December 6. Also in evidence is asheet of thebusinessstationery of the newborn Viola In-dustries, Inc. on which appear what purport to be thehandwritten minutes of a corporate meeting on Decem-ber 6,stating, infull: "Bob E. Viola Pres. of Viola Indus-tries-Elevator Division, Inc. was present & elected him-self President & Secretary of Viola Industries, Inc. Nofurther business was covered." The minutes are signedby Bob Viola twice, as "B. E. Viola, Pres." and as"B. E. Viola, Sec."The evidence further shows that, despite the refusal ofViola earlier in 1982 to become a signatory to the 1982-1987 master bargaining agreement on behalf of Respond-ent Elevator, on December 14, 1982, on behalf of ViolaIndustries, Inc., he signed (as "B. E. Viola, President")an agreementto adopt the national standard bargainingcontract executed in July of that year. The backgroundto his execution of this agreement is somewhat complex.The record discloses that in January 1982, half a conti-nent away from Kansas,BusinessManager Robert M.Williams of Union Local 5 in Philadelphia had receivedword through union channels that Viola had beenawarded the Getty job in Delaware City, and had writ-ten to Viola to welcome him to the jurisdiction of Local5 and to remind Viola of his obligations under the 1977-1982 bargaining agreement. Williams testified that aroundNovember 18, 1982, he received a report of elevator in-stallationtaking place, or about to take place, at theGetty site. Figuring that Viola had finally arrived as an-ticipated,Williams made some calls and found that Violahad neither signed the 1982-1987 national agreement normade any recent contributions to the benefit funds.Williams then called Bob Viola in Kansas; the latterexplained that he had not signed the most recent agree-ment because he was not satisfied with the way "theUnion workers were performing and that he had jobs, hehad work in the South and that he could go to work fornonunion general contractors and he wouldn't have to besignatory to the agreement." Williams then probably toldViola that he had been informed by the Lummus Con-struction Company that "the elevator [at the Getty job]would be installedunion."Although Williams was notcertain at the hearing that he had made this fact knownto Viola, it seems likely that he did, since (1) he recalledthat during the conversation, Viola asked him to recom-mend some local elevator installers "to install the job forhim," which Williams did by reading a list of unionizedinstallerstoViola, and (2) on November 19, Williamsmailed Viola copies of the standard agreement "for youto sign," as the cover letter stated. That was Williams'last contact with the Viola operation for a while.Itwas apparently Williams' November 19 letter thatprovoked a call on December 1 by one Larry Barnes toEverett Treadway, the general president of the Union, athis offices in Maryland.Barnes isplainly some sort ofhigh-ranking managerial employee for Respondent Ele-vator.6According to Treadway, when he returnedeAn example John Herwig,the vice president for marketing of Gen-eral Elevator Company, testified to the negotiation of a contract with Re-Continued VIOLA INDUSTRIES311Barnes'call on December 1, Barnes stated that Elevatorwas "no longer going to do the work under the standardagreement themselves,that they were going to sub thisout to companies that were signatory to our standardagreement."It seems likely that,even as they spoke, Ele-vatorwas installing an elevator on the Exxon project.After considering the matter,Treadway told Barnes thatnothingwouldbe lost if Violasigned the agreementanyway and then performed no work under it, and heurged Barnes to have Respondent become a signatory.Barnes agreed to do so and,by letterof December 2,Treadway sent Barnes"theAgreements I told you Iwould send .117On December 10, Treadway again wrote to Barnes, in-quiring why he had not yet received an executed copyof the agreement.Soon thereafter,Treadway received acopy of the agreement signed on December14 for Violaindustries,Inc.by B. E. Viola.Treadway's secretarythereupon made an entry on the Viola office file card,which reflects the signing of previous contracts since1971 by V-W Elevator Co. (Viola Industries),to showthat the most recent contract was executed by the sameEmployer on December 14, 1982.It seems quite apparent that at this point,Treadwayand any other interested union agents did, and justifiablywere entitled to, assume that the agreement signed byViolaon December 14 was signed on behalf of the sameemploying entity with which the Union had been con-tracting for a decade or more.At the hearing,Viola con-ceded that his firm had been commonly known in thetrade as"ViolaIndustries" for years prior to 1982(indeed,Respondent Elevator's business stationery bearsonly the name"ViolaIndustries," rather than its corpo-rate title"Viola Industries-Elevator Division, Inc.") andfurther admitted that he gave no indication to the Unionwhen he returned the signed agreement on December 14,1982, that Viola Industries,Inc.was a new corporateform into which the State of Kansas had breathed lifeonly 8 days earlier.Respondent Industries was not vital for very long,however. As the parties have stipulated and the evidencemakes clear,Industries lived a short and limited exist-ence.Its sole function,as of the time of the hearing, hadbeen to serve as a conduit for subcontracting out the in-stallation portionof two jobsthat had been awarded toRespondent Elevator.Thus,on December 14, the same day that Bob Violaexecuted the Union agreement,he also signed,for bothparties,a subcontract from Viola Industries-Elevator Di-vision,Inc. as purchaserto ViolaIndustries, Inc. as Sup-plier,covering the direct labor costs of installing an ele-vator at the Getty DelawareCityproject,reserving tospondents in 1982 during which Barnes exclusively spoke for and repre-sented Respondents in the negotiating process Other evidence indicatessimilar exercises of authority by Barnes Asked at the hearing to nameany superintendents or project managers employed by Elevator in thelatter part of 1982, Viola replied,"Oh, probably Larry Barnes " Barnessigned,as "Manufacturing Manager,"theAugust 26, 1982 proposal toBrown and Root for the second Exxonjob in Texas'Barnes did not testifyViola testified that he received a call fromTreadway in November or December regarding,he thought,theDela-ware City project I feel certain that Viola is simply mistaken on thispointElevator the obligation of furnishing all materials,tools,site facilities,supervision and incidental costs. The sub-contract fails to specify a price for the work to be done.8Prior to this time, on November 22, soon after Viola'sNovember 18 conversation with Business Manager Wil-liams,Larry Barnes had written to the unionized GeneralElevator Company in Baltimore requesting a price quo-tation of an "all inclusive hourly billing rate"for theprovision by General Elevator of a mechanic and helperat the Getty job. Thereafter,on January 5, 1983, on apurchase order format that Respondent Elevator hadbeen using for some time,9Barnes sent General an orderfor a mechanic and helper team at the rate of $555 a day.Itmight be noted that this order,which General Eleva-tor's vice president Herwig accepted on January 6 in aletter addressed to "Viola Industries"at Respondent Ele-vator's postal box number,was technically submitted byRespondent Elevator,10despite the fact that Elevator had,as we have seen, purportedly subcontracted to Industrieson December 14 the furnishing of "direct labor costs" onthe Getty job. i iAt some point,around May or June 1983,after Gener-alElevator had apparently not performed as expected,another local(also unionized)company,Mainco,washired by Respondents to provide a team of installers.12Mainco worked for some months thereafter,and LarryBarnes,according to Mainco employee William Faggan,appeared at the site "at least weekly,sometime evenmore often than that,"but only to"observe."138Signing for Respondent Elevator, Viola wrote"Bob E Viola," al-though signing for Respondent Industries,he wrote "B E Viola " Therecord shows that signing on behalf of these two companies, he moreoften than not maintained this stylistic distinction.8Respondent Elevator's business forms,as previously indicated, referto the firm simply as "Viola Industries,"and they also give a post officebox number of 1108, an address of 3015 N Summit, Arkansas City,Kansas, and a telephone number The stationery developed for Respond-ent Industries calls that Company"Viola Indutries,Inc," indicates a postoffice box number of 1181, shows no street address(justArkansas City,Kansas),and has a different telephone number10 The stationery,as indicated,was Elevator's,and Viola testified thatBarnes was employed only by Elevatori iThe exhibits file shows a February 23, 1983 letter to Herwig signedby Viola on the new Company's stationery concerning an invoice dis-crepancy, in which Viola also asks Herwig to note "our correct companyname and address and please do let your accounting personnel knowWe've asked them to make corrections on every invoice that has beensent to us,however, they choose to ignore our request " Herwig testified,however, that no Viola representative ever informed him that any newcorporate entity existed, different from the Company with which he haddealt on another occasion in the past And the record shows that onAugust 5, subsequent to Viola's letter of February 23, Viola himselfwrote a letter onElevatorstationery to Herwig referring to "the responsi-bility you took when we contracted with your company to install the ele-vator" and explaining that no further payment would be made to GeneralElevator "until we have completed our evaluation on what it has taken usto rework all of the improperly installed items"(emphasis added )12During this period, Respondent Elevator had been installing an ele-vator with its own employees,and on different terms than those thatwere contained in the expired July 1977-1982 contract and also those ap-pearing in the new 1982-1987 contract Thisjob was performed in April,May, and June 1983 at Seadrift,Texas, as noted above, other such directwork was performed by Elevator at other locations in the remainder of198312 Barnes' visits would be consistent with the subcontract from Eleva-tor to Industries,which, as shown above, assigned to Elevator the fur-nishing of supervision of the direct labor to be supplied, ostensibly, byIndustries 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn October, however, Faggan received a call from hisMainco office manager, who asked him to verify a reporthe had received that some people were working on theelevator. Faggan went to the site, where lie found the el-evator in disarray, with wires hanging out and the caroperating panel dismantled.Faggan saw Barnes and anunidentified man in the pit area; the latter individual hadtools and a hardhat, and was "performing some kind ofwork."When Faggan asked Barnes if the latter was"doing my work," Barnes denied it. Faggan approachedthe other man asking to see his union card, which he saidhe did not have. Barnes asserted that the man was an"engineer" and did not need a union card. There wasalso a third man apparently working on the elevator;when he approached the group, Barnes waved him off(as he had also attempted to do with the other individ-ual).Faggan estimated that dust the work of disassem-bling the elevator in the fashion he found it would havetaken 1-2 days of work. General Elevator's Herwig, amost credible witness, testified without controversion toa July 1984 telephone conversation with Bob Viola abouta settlement of a disputed claim; in the discussion, Violatold Herwig how Mainco had also failed to perform ade-quately and that "we had to finish the job." 14The other job in which Respondent Industries playeditsconduit role related to a service elevator that Re-spondentElevator hadagreed, in January 1982, to fur-nish, at a price of $59,850, to ASARCO Incorporated fora construction site in Hayden, Arizona. On July 11, 1983,Bob Viola,again signingon behalf of both parties, exe-cuted a subcontract from Elevator to Industries coveringthe direct labor costs of the installation of the elevator;in this agreement, unlike the other one, a price (of$46,011) was specified. On the same day, Respondent In-dustriesexecuted, on Industries stationery, a purchaseorder to Traylor Enterprises, an Arizona firm, to installthe elevator for a price of $43,820. The record containslittleother information about this project, except thatBarnes visited the site. Viola testified that after this trans-action, Industries "didn't work out very well so it's dor-mant."Business Manager Williams testified that at some pointin the first part of 1983 when General Elevator was per-forming the Getty job, he had been introduced by aGeneral Elevator employee to a man named Ron Steel,identified to him as an employee of Viola Industries. InSeptember 1983, when Steel had left Viola's employ andwas in Texas, Steel called Williams to say that Viola"had two jobs that they were going to install nonunion,"one in Elmira,New York, and the other in San Antonio,Texas. On September 16, Williams conveyed this rumorby letter to Treadway. The latter, on September 20, sentcopies of the Williams letter to the appropriate union re-gional directors, asking them to investigate and report.One of them wrote Treadway on September 30 thatViola had the San Antonio contractat a cement plant,but that work had not begun.14On the foregoingevidence,including the implication arising fromBarnes' failureto testify,I inferthat Elevator was directlyengaging inerectionworkin this instanceOn October 12, Williams wrote again to Treadway,this time reporting that Faggan had "found Viola Indus-triesworking with non-union personnel in DelawareCity,Delaware"; this report clearly was premised on theincident described supra.On November 4, 1983, Viola sent the following lettertoUnion President Treadway (on Industries stationery):This is to notify you that we no longer consider theagreement dated December 14, 1982 between ViolaIndustries, Inc. and the International Union of Elec-tricalConstructors as valid. The manner and manip-ulations involved in forcing us to sign this contractwas [sic] totally unethical, as well as very possiblybeing illegal.Viola testified that he had given no previous notice ofhis intention to terminate the agreement. Although theletter gives no hint of it, Viola's explanation at the hear-ing for issuing the letter was that he was dissatisfied withthe poor workmanship of union labor at the Gettyproject.On receipt of the termination letter, Treadwayturned the matter over to union counsel.On November 14, counsel filed the initial charge inthis case, asserting that Viola Industries, Inc. had unlaw-fully repudiated the agreement it had signed on Decem-ber 14, 1982, and had failed to apply it where it properlyapplied, "including,but not limited to the premises [sic]ofNationalVitamin,Chemung Place, Elmira, NewYork."Presumably as a result of the regional investiga-tion, a first amended charge was filed on February 22,1984, naming the employer as Viola Industries ElevatorDivision, Inc. and its alter ego Viola Industries, Inc., andamending the body of the charge to include the secretformation of another company, the joint repudiation ofthe bargaining agreementby both Violasand, in additionto the Elmira job, making reference to the Getty projectand the cement plant in San Antonio.A second amended charge filed on June 22 added aspecific "on or about" date-May 14, 1983-as the com-mencement date of the conduct complained of (this beingthe nominal 6-month 10(b) limitation date preceding theoriginal November 14 charge), and also included a refer-ence to a "worksite in Hurley, New Mexico." A thirdamended charge followed on October 9, 1984, settingback the commencement date of the conduct complainedof to "[o]n or about October 1, 1982." The chargestates,"Charging Party recently learned of unlawful conductbetween October 1, 1982 and May 14, 1983, for the firsttime on September 19, 1984," and Treadway testified,without objection, that he had been told by union coun-sel that the latter had filed the last amended charge be-cause "as the case progressed through the NLRB . . . itwas discovered that . . . Viola had . . . done some jobsbetween . . . October of '82 until May of `83."H. ANALYSIS AND CONCLUSIONSA. The AlterEgo IssueThe answers deny the allegations of the complaint thatthe two Respondents are alter egos and a single employ-er for purposesof the Act.The denials are frivolous. In- VIOLA INDUSTRIES313dustries isabout as independent of Elevator as a puppetis independentof the hand that manipulates it.The named incorporator of Industries was Bob Viola,who owns 91 of the 100 shares of Elevator. The 1984annual Kansascorporation report filed with respect toIndustriesliststhe sole stockholder of Industries as"Viola Industries Elevator Div. Inc." Thus, Bob Violaeffectively owns both corporations. The December 6,1982 minutesof the first corporate meeting of Industries,set outin full above, state that Bob Viola elected himselfpresidentand secretary of Industries. The 1984 annualreport for Industries, confirming Viola's testimony on thepoint, shows Viola as the president, with no other offi-cers,and also asthe only member of the board of direc-tors.' gAccording to its 1984 annual report,Industries en-gages in a singlekind of business: "Subcontracting of in-stallationof manlift elevators." Obviously, that limitedbusinessfunction was intended to be performed only onbehalf of Elevator.In explainingthe two "subcontracts"between Elevator and Industries, both signed by BobViola for each party, he conjured up an intriguing pic-ture of the preliminary negotiations: "I just worked it outwith myself." The 1984 annual report also shows that asof April 20, 1984, Industries had total assets of $323.52.116The parties stipulated thatIndustrieshas never ownedany property, and all the physical manifestations of itsexistencereside, as Viola testified, "in one desk drawer."The parties further stipulated that Industries has neverhad any employees.' 7 The record is replete with testimo-ny that LarryBarnes,avowedly only an employee of El-evator, repeatedly acted in roles that should have beenplayed exclusively by an employee of Industries. As ear-liernoted,much correspondence nominally emanatingfrom Industries was typed by the secretary who is em-ployed by Elevator.The record contains considerable evidence that illus-trates the absence of any meaningful differentiation be-tween Elevator and Industries. For instance, on January5, 1983, the solicitation made by ]Barnes to General Ele-vator for subcontracting the Getty job is written onEle-vatorstationery, although Viola asserts that the relation-ship was to be betweenIndustriesand General Elevator.Again, on August 5, 1983, Bob Viola wrote a letter toGeneral on theElevatorstationery, criticizingGeneral'sfailure to "uphold the responsibility you took when wecontractedwith your company" (emphasis added); hesigned the letter on behalf of Viola Industries by Bob E.Viola.On September 16, 1983, in a followup letter onthe same subject, Viola used the Industries stationery andsigned onbehalf of Viola Industries, Inc. by B. E.Viola. 111115The 1983 corporate report for ElevatorlistsBob Viola aspresident,hiswifeCarlaas secretary,and Wendy S Viola Morfordas treasurer,those three,plus BarryJViola, constitute the board of directors of Ele-vator16A 1984annualreport for Elevator shows total assets of $1,478,00017 In May 1983,responding to aninquiry fromthe Kansas Departmentof Human Resourcesaboutthe status of Industries,Viola wrote that theCompany "never paid any wages anddoes not intend to "18 Both letterswere typed by Elevator's secretaryAnother example of the amalgamation and inter-changeability of the two corporations may be found in aDecember 12, 1983 letter to Mainco. Written on Indus-tries stationery and signed by Viola on behalf of ViolaIndustries, Inc., the letter refers to Lummus ConstructionCompany as the "General Contractor for the GettyProject andourcustomer" (emphasis added). Technical-ly, of course, Lummus was Elevator's customer, not In-dustries'.The letter also speaks of having directly negoti-ated an extra payment with Lummus in settlement of aclaim by Mainco, and states that the amount agreed to"is all that will be paid by either Lummus Co., GettyCo. or Viola Industries, Inc."; no mention is made of El-evator, theoretically the entity with which Industriesshould have been dealing and which in turn should havebeen doing the negotiating with Lummus.Further examples seem quite unnecessary. There canbe no doubt that Industries is nothing more than a name,a certificate, a box of stationery, a bank account, and atelephone;19 it is simply a legal mask that Viola may dowhenever he thinks it useful to do so. I find it difficult(and unnecessary, to even attempt to seriously discuss In-dustries and Elevator in terms of the Board's "single em-ployer" doctrine, which presupposes two or more vitalentities.See,e.g.,Burgess Construction,227 NLRB 765(1977);Peter Kiewit Sons' Co.,231 NLRB 76 (1977). It isonly slightly less difficult to think about the two corpo-rations as alter egos; that concept also connotes some vi-tality in both entities, usually at different times. SeeDenzil S. Alkire v. NLRB,716 F.2d 1014 (4th Cir. 1983),for a useful analysis of the alter ego cases. It is easiest, Ithink, to conceive of Industries as simply a dummy, anincorporealwraith, a contrivance created by Viola toserve particular tactical ends desired by Elevator, butnot designed to have legitimate economic objectives orpurposes of its own.B. Union Status as of Expiration of 1977-1982AgreementSection 8(f) of the Act authorizes "an employer en-gaged primarily in the building and construction indus-try" to enter into a collective-bargaining agreement witha union also involved in that industry even though "themajority status of such labor organization has not beenestablished under the provisions of section 9 of this Act,"and further authorizes such employers and unions toagree, as a condition of employment, to require employ-ees to obtain membership in the labor organization after7 days of employment. The Board, with Supreme Courtapproval, has taken the position that a contract enteredinto under the 8(f) exception to the general statutory re-quirement of majoritarianism is something less than thekind of binding agreement entered into by virtue of rec-ognition extended pursuant to Section 9. InRuttmannConstruction Co.,191NLRB 701, 702 (1971), the Boardsaid, "[A] prehire agreement is merely a preliminary stepthat contemplates further action for the development of afullbargaining relationship." See alsoNLRB v. Iron19Viola testified that he maintains a separate phone for Industries, but"we don't get any phone calls " 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWorkers Local 103 (Higdon Contracting Co.),434 U.S. 335(1976), affg. 216 NLRB 45 (1975); R.J.Smith Construc-tionCo.,191NLRB 693 (1971), enf. denied 480 F.2d1186 (D.C. Cir. 1973).As the quotedlanguageindicates,an 8(f)agreementmay in time mature into a "full bargaining relationship";this occurs, in the words of theHigdon Contractingopin-ion,when the minority union actually "attainsmajoritysupport in the relevant unit." 434 U.S. at 341. Somecomplicated case law has developed with regard to thequantum and quality of evidence necessary to the deter-mination that actual majority status has been acquiredand the bargaining agreement is, accordingly, no longer"voidable" (ibid.).There are Board cases, some enforced on appeal, thathave held that Section 8(f) applies only to initial, prehire,agreements,and that where construction employers enterinto a series of successive bargaining agreements withconstructionunions,"[p]articularly .. . where . . . thepreviousagreementcontained a lawful union-securityprovision," "the tests to be applied in determining thefulfillment of the bargaining obligations of the parties.. . are those generally used under Section8(a)(5) and8(b)(3) .. . ." Bricklayers & Masons Local 3,162 NLRB476, 478, 479 (1966), enfd. 405 F.2d 469 (9th Cir. 1968);accord,Dallas Building & Construction Trades Council,164 NLRB 938, 943 (1967), enfd. 396 F.2d 677 (D.C. Cir.1968);Williams Enterprises,212 NLRB 880, 885 (1974),enfd. per curiam 519 F.2d 1401 (4th Cir. 1975). It wouldappear, however, as Administrative Law Judge RobertA. Giannasi has suggested inAmerican Thoro-Clean,JD-530-82, that the foregoing approach has not been appliedinmore recent cases, where the Board has examined theparticulars of majority status, especially the union mem-bership of the employees, even though the parties haveexecuted successive agreements. E.g.,Carmichael Con-structionCo.,258 NLRB 226 fn. 1 (1981);ConstructionErectors,252 NLRB 319, 324 (1980); and other casescited hereafter. In the first of the just-noted cases, the ad-ministrative law judge had held, citing, inter alia,Wil-liamsEnterprises,supra, that "[t]he execution of the suc-ceeding contractsmakes Section 8(f) irrelevant and,therefore, raises the presumption that the Union was themajority representative of the unit employees." 258NLRB at 229. In adopting the decision of the administra-tive law judge, the Board did so for other reasons, andexpressly stated that it did "not rely on, and hereby dis-avow," the conclusion set out above with regard to thelegal effect of the execution of succeeding contracts. 258NLRB at 226 fn. 1.20In view of thesepost-Bricklayersdevelopments, itseemsprudent to assume that the Board no longer takesthe position that the execution of successive contracts isenough to convert an 8(f) bargaining relationship into a20 The meaning of this statement is clear enough It seems odd, how-ever, that former Members Fanning and Jenkins, who signed the deci-sions inBricklayers & Masons Local 3, Dallas Building Construction TradesCouncil,andWilliamsEnterprises,supra, and who also, with formerMember Zimmerman, constituted the panel inCarmichael,would in thelatter case so summarily abandon the principle adopted in the formercasesfull-fledged Section 9 relationship.21 As indicated, how-ever, an 8(f) contract, while not abinitio possessing thebinding quality and attributes of a 9(a) agreement, maynonetheless blossom into such maturity if and when theunion"successfully seeks majority support."Higdon Con-tracting,supra,434 U.S. at 350. As another branch of thisbody of law has evolved,examinationinto the existenceof the latter phenomenon may involve two separatequestions.One is the issue of what constitutes the "rele-vant unit"; the other is what evidence is sufficient toshow that the union has "attain[ed] majority support."Regarding the first question, Board doctrine has cometo recognize two kinds of construction employers.Where an employer is one who conducts his business byhiring new crews of workers on a "project-by-project"basis,the union "must demonstrate its majority at eachnew jobsite in order to invoke the provisions of Section8(a)(5) of the Act,"Dee Cee Floor Covering,232 NLRB421, 422 (1977), apparently despite the fact that the rec-ognition clause in the 8(f) agreement may not beso limit-ed. If, however, "an employer employs a permanent andstableworkforce to work ona multisitebasis, and theunion, initially recognized under Section 8(f), subsequent-ly achieves majoritystatusin that stable workforce, theemployer is then under a statutory duty to recognize andbargain with that union at all projects without requiringtheunion to demonstrate majority status at eachone. . . . [T]he union not only becomes the employees'statutory bargaining representative for all present andfuture sites, but, as in a typical industrialsetting, alsoenjoys an irrebuttable presumption of majority status forthe duration of the agreement."Hageman UndergroundConstruction,253 NLRB 60, 62 (1980).InHagemanand other cases, the Board has indicatedthat it applies no hard-and-fast tests for determining theexistence of a "permanent and stable work force." It didspecifically note inConstruction Erectors,265 NLRB 786(1982), perhaps the Board's most expansive analysis ofthe area, that given the peculiar characteristics of theconstruction industry, the "uniquesituation" of whichbrought into being the dispensation of majoritarianismauthorized by Section8(f)22the Board does "not requirea showing that the work force is a stable group of em-ployment who work for a long period of time with nofluctuation in the overall unit" 265 NLRB at 787. InConstruction Erectors,the Board reviewed the composi-tion of the unit on a monthly basis for a period of almosta year; deduced a "core group" of 15 employees (i.e.,employees who had worked "during" 7 or more of the11months surveyed) out of the total of 47 employedduring the period; and concluded that a "permanent andstablework force" existed, giving weight "particularly[to] the fact that throughout the relevant period, Re-spondent moved its employees from job to job and didnot regularly assign employees to single jobs and then tono subsequent jobs," and also "find[ing] of substantialsignificance the existence of a basis core group" that"worked approximately 75 percent of the total number21 The General Counsel does not advance any suchargument here22SeeHigdon Contracting,supra,434 U S at 348-349 VIOLA INDUSTRIES315of days on which ironworkers were employed and,again,moved from job to job." Id. at 788.In the present case, the General Counsel contends thatthe Union achieved majoritystatus"sometimein 1979."The only specific evidence showing the composition andtenure of employment of the work force of RespondentElevator, and the relationship of that work force to theUnion, relates to the 18-month period between October1978 and March 1980. Two charts submitted in evidenceshow that a total of 16 employees performedbargainingunit functions during that period on 17 projects at 14 lo-cations.23Four of the employees worked full time innearly every month; of the other 12 employees, only 1worked inas many as4 months (and only part-time in 2of the 4 months), 1 worked full time in the final 3months of the period, and theremaining10workedeither full or part time for, in all but 1 case, 2 months.During 15 months of this period'24 the mechanics em-ployed by Respondent Elevator worked at different loca-tions concurrently. Thus, for instance, in October 1978,Elevator employed a total of sixinstallers,two each atthree sites in Colorado, Alabama, and Virginia; in No-vember 1978, it had twoinstallersworking on the Colo-rado elevator, two more erecting a second elevator atthe same site, and two at the Virginia location. The restof the monthsreflect similar distributions.An evaluationon a monthly basis shows that during the 15-monthperiod reflected in Respondent Exhibit 17, Respondent inonly 1 month employed asmany as eight erection work-ers, and themodal figurewas six.2 5During the period, consequently, the four employees(J.Loomis,R. Sage,D. Sage,andW. Johnson) whoworked fulltime duringeach of the 15 months constitut-ed at least a majority of the Elevator installation work-force in 14 of those monthsand a substantialmajority in6 of those months. Moreover, these 4 employees workedalmost 80 percent of the total hours worked by all 15 ofthe workers employed during the 115-month period.In addition, Respondent Exhibit 17 shows that, for the15months covered, Elevator's four primary employeesmoved back and forth across the country according toElevator'srequirements.Employee D. Sage spent thefirst 11months on a Coors project in Golden, Colorado,and the next 4 months at the "Am. Rice" job in Hous-ton.R. Sage worked at the "Ala. St. Docks" job inMobile for the first month, spent the next 6 months on asecond Coors project in Golden., Colorado, turned upthe following 2 months and part of the next at the Geor-gia Powersite inMilledgeville and the Pittsburgh Coal22 The recordis somewhat questionable in this respectAt the begin-ningof the hearing,the parties stipulated that RespondentElevator per-formed four major jobs between October 1978 and March1980 In anexhibitlaterentered byRespondent coveringnearly thesame period,however, atleast two moreobviously majoi jobsare shown, and the timedatain the latter exhibitis inconsistentwith thatcontainedin the earlierstipulationWe must makedo with what we have,and I basemy findingson the later,and more detailed,exhibit24One chart, identified as G C Exh5, lists16 employees and theirhoursworkedin each of the 18 monthsbetween October 1978 andMarch 1980 A table drawn up byRespondents in responseto this exhibitshows the work locations of 15 ofthe 16 employees in the 15 monthsbetween October 1978 and December 1979 (R Exh 17) Why Respond-ent limited in time itsresponsiveexhibit was not explained25 6, 6,6, 8, 7, 5, 5,6, 6, 4, 6,6, 4, 4, 4project in Kentucky, and finished out the last 6 monthson the "Am. Rice" job in Houston. W. Johnson's workexperience during this time period was almost identicalto that ofR. Sage.Finally, J. Loomis spent the first 2months in Danville, Virginia, then moved on, for vary-ing periods, to Mattoon,Illinois,toNew Haven, WestVirginia, back to Mattoon, on to Sweeney, Texas, backto NewHaven,and completed the year with 3 months inCattlesburg,Kentucky. Plainly, as inConstruction Erec-tors,supra,Respondent here "moved its employees fromjob to job," a factor on which the Board "particularly"relied.It therefore seems quitereasonableto conclude thatduring the time period discussed, Elevator employed arelativelypermanentand stable work force, within thecontemplation of the precedents. The next question iswhether that time period-October 1978 through De-cember 1979-is sufficiently relevant for present pur-poses.There is no indication in the record why the GeneralCounsel chose to isolate the 1978-1979 periodas a basisfor this analysis. One might suppose that if the figuresfor the time period closer to the end of the 1977-1982contract had been as persuasive as the figures produced,the General Counsel might have presented them.26 Onthe other hand, the possibility that they would have beenless persuasive does not meanthat they would have beenunpersuasive.2 7Moreover, although it is clear from,-Respondents' an-swers to the complaint, their litigation of the case, andtheir brief, that Respondents fully grasped the 8(f) impli-cations of this case, Respondents made no effort at thehearing to attack the representative nature of the 1978-1979 statistics by introducing any other evidence on theissue of the stability of the employee complement.28 Ac-cordingly,as inHageman Underground Construction,supra, 253 NLRB at 63, "[T]here is no evidencesuggest-ing that Respondent ever abandoned its practiceof usinga stable complement to operate."Indeed,when asked at the hearing if he had "someemployees that [he] moved from job to job," Bob Violareplied, "There were a couple of employees that movedto different jobs.We never forced them to. They justwanted to travel around the country,I guess." In addi-tion, there are several references in the hearing to a JimLummus, who I take to be J. Loomis, working for Viola22Here,Imake theassumption thatthe General Counsel had all thedata, an assumption that maybe unwarrantedin viewof thequestioningat the hearing relating toR. Exh 1727There may have been, forexample, lesssteady installationworkduring the latteryears of the 1977-1982 agreement2a At the outset of the heanng, as one ofthe counselfor the GeneralCounselexplaineda blackboarddiagramof the chronology of the case,she saidIn 1979, it's at thispoint thatwe are contending the Union achieved9(a) statusNow this isa big legal disputebetween thetwo parties astowhethera 9(a) statuswas actuallyachieved Butit'sourconten-tionthat in theyear 1979 the Union achieved 9(a) status " At theopening of Respondents' case,theircounsel stated,"I think if werefer to General Counsel's timelinewheresubstantial dispute existsat point Das to whether 1979 [sic] the evidencewill sustain a find-ing of a majority statusamongemployees to effecta maturing of an8(t) agreementto a 9(a) bargainingrelationship 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDafter 1980.29 At one point,asked whether Lummus wasa permanent employee,Viola replied,"As long as wewere signatory, we would hire him." In my view, theevidence presented,as well as the inference to be drawnfrom the evidence omitted, tilt in favor of a determina-tion that "the workforce is of such a nature that a show-ing of majority support made at a particular point in timereasonably can be said to have significance at a subse-quent time."ConstructionErectors,265NLRB at 787(1982).30The next question involves the sufficiency of proofthat the union has in fact made a "showing of majoritysupport"in the bargaining unit.In addressing this ques-tion in a number of cases,the Board has simply held thatwhere a majority of the employees in a stable work forcewere union members"at any timeduring the term of thecollective-bargaining agreement,"9(a) status followed.Hageman Underground Construction,253 NLRB at 62;Construction Erectors,252 NLRB 319 fn. 2 (1980);Preci-sion Striping,245 NLRB 169 (1979), revd. 642 F.2d 1144(9th Cir.1981);WilliamsEnterprises,supra at 885.31A review of the evidence here shows that of the sixemployees who performed unit work in October and No-vember 1978, three were union members and three werenot. Beginning in December 1978, however, and in the15 months thereafter shown on General Counsel's Exhib-it5,a majority of the employees who worked in eachmonth were union members;and of the four "coregroup" employees who worked the most steadily almostthroughout the 18-month period, three (and then W.Johnson beginningin July 1979)were union membersthroughout. 3229 I have no doubt that the J Loomis shown on the exhibits and theJim Lummus referred to in the testimony are the same persons, the courtreporter used the latter misspelling when specific references was beingmade to the J. Loomis shown on the exhibits as well as when testimonyindependent of the charts was given about him.30 InHageman,supra,the Board found that the complement evidenceadequately established a stable work force even though it covered only a7-month period starting from the time the 8(t)contract was signed andwas silent as to the next 11 months leading up to the employer's repudi-ation of the agreement91On reviewofIrvin-McKelvy Co.,194 NLRB 52, (1971), the Court ofAppealsfor the ThirdCircuit said(475 F 2d 1265, 1271 (1973)). "What-ever may be the correct rule in the absence of union security and duescheckoff clauses, at least where the union's role has by the operation ofsuch clauses been brought home to the employees quite directly, andthey have refrained from seeking a representation election,an employeris not free to repudiate his 8(1) contract during its tern"The agreementsin the present case contained union-security provisions32 It could be argued from the evidence relating to the tenure of em-ployment of the five nonmembers that the contractual union-securityclause was not rigidly enforced,from whichitmight follow that the em-ployees whowereunion members during the 18-month period undertookthat association voluntarily.A similar inference is possible from the evi-dence regarding the eight member-employeeswho onlyworked for a fewmonths during the period;because the stipulation states that they weremembers "during eachof themonths thattheyworked,"it is arguablethat their membershipmay not haveresulted from the compulsion of theunion-shop clause(which allowed thema 30-daygrace period),but was,rather,voluntary.On brief,Respondents make no argument that theshowing of union support is qualitatively insufficient In contending thatElevator is a "project-by-project" employer andshould bejudged onlyon that basis,Respondents analyze employmenton each projectto ascer-tainwhether the Union had "majority status on[the] projectin (an) ap-propriate unit at any time during [the]period"In answering that ques-tion in the affirmative as to six different projects,Respondents look tounion membership to determine majority statusI reach the conclusion,on the foregoing analysis, andon the basis of the cited authorities, that at least by De-cember 1978,the Union"not only [became]the bargain-ing representative for all present and future sites but, asin a typical industrial setting,also enjoy[ed] an irrebutta-ble presumption of majority status for the duration of theagreement."Hageman Underground,supra at 62.It fol-lows from this attainment by the Union of 9(a)status thatRespondent Elevator could not lawfully do what it con-cededly did,beginning a few months after the contractexpiration in July 1982-effect a unilateral change in theexisting terms and conditions of employment.RemodelingBy Oltmanns, Inc., 263NLRB 1152, 1161 (1982).33 Con-sequently,at the least Respondent Elevator violated Sec-tion 8(a)(5) by not applying to the projects on which itadmittedly worked after July 1982 those existing termsand conditions of employment contained in the contractthat expired in that month.34C. Effect ofExecution of Agreement on December14, 1982The General Counsel and the Union,however, havesomewhat bigger fish to fry,for it is their thesis thatwhen Respondent Industries executed the 1982-1987agreement in December 1982, that act was the legalequivalent of execution of the agreement by RespondentElevator.They argue,accordingly,that Respondent Ele-vator was bound to apply to all its installations after De-cember 1982 the terms contained in the most recentagreement.That seems to a be a sound contention.Bob Viola gave some seemingly questionable testimo-ny about the genesis of Industries.He told us that asearly as December 1981, he had determined to subcon-tract the installation of the Getty elevator because it wasto be "the biggest one we ever did" and"we wanted alocal contractor to do the installation because a projectof this size required follow-up service afterwards." How-ever,so far as the record shows,he took no steps towardfinding a subcontractor until Business Manager Williamscontacted him on November 18, 1982,atwhich time heaskedWilliams to recommend some unionized subcon-tractors.Itwas only shortly thereafter, on December 1,Williams having theretofore evidently secured Viola'sagreement to sign the standard contract and Barneshaving told Treadway on December 1 that they wouldsign,that Viola affixed his signature to the one-page arti-cles of incorporation of Viola Industries, Inc., whichwere filed with the State of Kansas on December 6.This timing is obviously suspicious,and so is theavowed purpose for forming a new corporation. Thequestion arises as to why,ifViola wanted to subcontractsa Respondents argue on brief,citingHabermanConstruction Co,236NLRB(1978), andAmado Electric,238 NLRB 37 (1978),that the Gener-alCounsel must establish actualmajoritysupport"at the time of the al-legedwrongful repudiation"As the Board pointed out inHageman,however, those cases apply only to "project-by-project"employers 253NLRB at 62a' It is, of course,firmly established that most bargaining agreementterms remain in effect even after the contract expires unless and untilthey are lawfully modified by an employer who has satisfied his bargain-ing obligation with regard to any such modificationsHen House MarketNo. 3 v. NLRB,428 F 2d 133, 137 (8th Cir 1970), and cases cited VIOLA INDUSTRIES317out the installation work, could he not have done that bydirect contracts between Elevator and other firms? In ex-plaining why he went to the trouble of creating Indus-tries,Viola said, "It was for the purpose of handling thesubcontracting work on that type of project," which helater explained as "elevator installations requiring . . .InternationalUnion of Elevator Constructors people"-i.e.,unionized projects.He did not explain, however,why a new corporation had to be formed for that pur-pose. It was obvious from Treadway's conversation withBarnes onDecember 1 that the Union would have beensatisfied if Elevator simply contracted out its installationsto signatory subcontractors.The evidence persuades me that, in fact, Viola and hisattorneys had not been working on the formation of In-dustries as early as October, as he testified: "we hadstarted the paper work to organize it in order to handleall the subcontracting work before this. We just pushediton through because of this but it was started prior tothis." The "this" to which Viola that alluded in the fore-going quote refers to the following circumstances thatled to Industries'signingof the agreement on December14, 1982.Viola testified that afterWilliams, on November 18,gave him the names of some unionized elevator compa-nies in the Delaware area, he contacted General Eleva-tor and Mainco, both organized employers, about per-forming the installation. Both firms showed interest indoing the job, but both subsequently turned it down. Al-though the hearsay rule precluded Viola from testifyingabout thereasonsthey gave for doing so, evidence sup-plied by Union Agents Treadway and Williams makes itclear that the Union put some pressure on the two com-panies not to take over the work until Viola had signedan agreement.Treadway testified that he had a call fromWilliams asking if it was permissible to have General El-evator or Mainco install the Getty elevator, and Tread-way told Williams "to hold off until we can see if wecan sign Viola to an agreement." Similarly, in Williams'March 30, 1983 letter to Frank DiMauro, discussed inmore detail hereafter,Williams Wrote, "[I]t was neces-sary for Viola to sign our Agreement or give up thework. 1135Thus, it appears to me that the message was drivenhome to Viola that he would have difficulty subcontract-ing the work at Getty unless he signed the bargainingagreement.36 It was thismessage,I am inclined to think,that led Viola to the notion of setting up a new corpora-tion witha similar name,which the Union would believeto be the old one. It would have been obvious to Violathat the Union would not be satisfied simply to executean agreement with a new entity that intended only toengage inpass-through subcontracting and never plannedto hire employees; accordingly, he apparently deter-mined to deceive the Union by letting it believe that itssWilliams also testified to a conversation in December with Tread-way about "whether Viola could subcontract to Mainco "36 The Respondents do not argue on brief that this pressure invalidatesthe agreement, evidently in recognition of the settled Board doctrine thatsuch a defense is barred by Sec 10(b) E g,Land Equipment,248 NLRB685 fn 2 (1980)was simplysigning arenewal contract with a entity withwhich it had been contracting for years.37Whether the foregoing scenario reflects the actual se-quence of events is probably irrelevant. Given the oneclear fact that Viola did knowingly lead the Union intothinking that the same Company as before wassigningthe agreement, and given my conclusion that, by oper-ation of law, the Union had been transformed into a 9(a)representation by December 1978, I do not see whyViola should not be held to have done what he attempt-ed to have the Union believe that he had done. Hesurely understood that the Union would assume that itonce more had under contract the same Company asbefore. This, presumably, facilitated the contracting outof the Getty job, while it also, from Viola's viewpont, af-forded him a basis forlater claiming,on other jobs di-rectly installed by Elevator, that the latter Company hadno legal commitment to the Union.By engagingin this deception, Viola arguably succeed-ed in lulling the Union into believing that no organiza-tional effortswere needed at the Violaenterprise. Inthese circumstances, it seems fitting that Viola be held tothe appearance he intended to create-that RespondentElevator was executing the 1982-1987 agreement.38 Ascounsel for the General Counsel points out on brief,when LarryBarnestold Union President Treadway onDecember 1, 1982, that Viola would sign the 1982-1987agreement,hehadto be speaking on behalf of Elevatorbecause Industries did not come into existence until 5days later.I find, accordingly, that Bob Viola's execution of thestandard agreement on December 14, 1982, effected acommitment of Respondent Elevator to the terms andconditions embodied in that agreement, and that by fail-ing to apply those terms and conditions to the projectsundertaken by Elevator on and after the date, Respond-ents have violated Sections8(a)(5) and 8(d) of the Act. Iwould makeno similarfinding as to the two projects forwhich Respondent Industries acted as a subcontractingconduit, namely, the Getty job in Delaware and theASARCO job in Arizona. The record indicates that infact the Getty job was performed by General Elevatorand Mainco under thertermsof the union contract, withone slight exception hereafter discussed;it is almost asclear that that may also be said of the Arizona work (seeViola's testimony at Tr. 142). In any event, the workwas not performed by employees of either of the twoViola Companies, and the complaint does not appear toencompass a claim that the actual contracting out of97Respondents make reference to the fact that Treadway sent copiesof the 1982-1987 agreement to Viola Industries at Industries' new postoffice box number, thus suggesting Treadway's awareness of the exist-ence of a new corporationVerylikely,Barnes told Treadway the newnumber when they spoke on December 1 Since Treadway credibly testi-fied,without contradiction, that Barnes did not inform him of the forma-tion of a new corporation, there was no reason for him to believe that anew post office box indicated a new corporation38 As indicated above, even if Elevator were not required to apply theterms of the latest agreement, it would at least have to recompense itsemployees and the Union for its unilateral modification, beginning in Oc-tober 1982, of the terms that continued to exist after the contract expired 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwork itself violated the Act.39 The "slight exception"mentioned above is the evidence showing that, on theGettysite, the Viola firm actually performed some of thefinalwork (in Viola's words to Herwig, "we had tofinish the job"). It is appropriate to conclude that thedirect performance of such work without compliancewith the 1982-1987 agreement was also violative of Sec-tion 8(a)(5).Respondents also violated Section 8(a)(5) and Section8(d) by virtue of Viola's November 4, 1983 repudiationof the December 14, 1982 agreement.40 I would not,however, conclude that Respondents violated Section8(a)(3), asalleged in the complaint, by failing to hire in-dividuals who would have been referred pursuant to thehiring hall provisions of the bargaining agreement. Theremedy sought by the General Counsel on this portion ofthe complaint is a make-whole order for employees whowould have been hired (a determination to be madeduring the compliancestageof this proceeding) exceptfor Respondents' "discrimination against them by failing,since on or about October 1, 1982, to utilize the hiringhall provisions set forth in the 1977-1982 and 1982-1987collective-bargaining agreements."The General Counsel cites no authority for the findingand remedy requested. Charging Party's brief offers a"cf." citation toBoilermakers Local 154 (Western Pennsyl-vania Service Contractors),253 NLRB 747 (1980), whichinvolved operation of a discriminatory hiring hall. Itdoes not seem to me that Respondents' failure to complywith the hiring hall provisions was any more violative ofSection 8(a)(3) than their failure to comply with anyother employee-benefiting provision of the agreement,but I note that the latteromissionsare not similarly al-leged to be violative of Section 8(a)(3). It also appears tome that the speculative remedy requested could lead to amajor windfall for some employees; the recordtells usnothing about the actual operation of the hiring hallsystem other than that Viola used to obtain needed em-ployees by contacting the union regional director inDenver, who then made hiring arrangements all over thecountry. The contract only requires the employer to usethe Union as "the fist source" of applicants; if the Unionfails to refer qualified workmen within 48 hours, the em-ployer may hire from any source. In addition, if the em-39 Par l l of the complaint alleges that Elevator and Industries "havefailed to and refused to apply the collective-bargaining agreementtoemployees of the unit employed byIndustries andElevator"But the work performed under the subcontracts let by Industries was notdone by "employees of the unit employed by" Industries and Elevatorao It may be noted that this actionby Violaimpliedly concedes thatthe contract he signed in December was intended to be applicable to theoperations of Elevator Because Industries itself had engaged in no instal-lation work since its inception and did not intend to, there was no appar-ent reason for it to suddenly,without discernible provocation,terminatethe agreement in November-unless it understood that the agreementcould be construed as applying to Elevator as well At the hearing, Violatestified that he terminated the contract because of the poor work theunion employees had done at Getty and ASARCO Because he had beenusing union labor for a decade or more, it seems somewhat unlikely thatthe skill level could have dropped off so drastically But even if it weretrue Industries had no apparent reason to cancel the contract,if unionlabor was inadequate,Industries could have simply stopped subcontract-ing to unionized firms, or Elevator could have stopped subcontracting toIndustriesployer requests a particular worker by name, the worker"shall be" referred by the Union.UnlikeWestern Pennsylvania Service Contractors,supra,and some of the cases cited therein (see id. at 764), therehas here been no showing that any employees have beendiscriminatedagainst;the individuals employed by Violasans use of the hiring hall may be the same ones whowould have been referred by the hall. In this respect, thecase seems more likeLongshoremenLocal 851 ILA (WestGulf Maritime Assn.),194 NLRB 1027 (1972), cited ap-provingly by the Board inWestern Pennsylvania,supra at748 fn. 4, than the other cases cited in that decision.While not explicit on the point, a number of cases inwhich employers have been found guilty of failing tohonor hiring hall provisions do not appear to have con-templated a make-whole remedy for some stranger em-ployees.ConstructionErectors,252NLRB 319 (1980);Kraft Plumbing & Heating,252 NLRB 891 (1980);PacificIntercom Co.,255NLRB 184 (1981). It is sufficient, Ithink, that the 8(a)(5) remedy will make whole those em-ployeeswho actually performed the work under sub-standard terms of employment.Before finally concluding the foregoing substantivematters,however, it is necessary to address a proceduralargument advanced by Respondent, saved for consider-ation until now so that the reader might have as firm apurchase as possible on the complex facts of this case.D. The 10(b) DefenseIn their answersto the complaint,Respondents assertas an affirmativedefense that"[s]ome allegations arebarred by the statute of limitations." On brief, Respond-ents arguemore specifically that "all allegationsof unfairlabor practices occurring before May 14, 1983, should bedismissed"because,for variousreasons,theChargingParty assertedly receivednotice asearly as 1982 that Re-spondentswere engagingin conduct arguably violativeof the Act.Section10(b) of the Act provides, in relevant part,that "no complaintshall issuebased upon any unfairlabor practice occurringmore than6 months prior to thefiling of the charge with the Board and the service of acopy thereof upon the person against whom such chargeismade."The Board holds that despite the literal lan-guage of Section 10(b) the 6-month limitation perioddoes not begin to run until "the injured party receivesactual or constructive notice" of the conduct complainedof.Drukker Communications,258 NLRB 734 (1981);Car-penters (Skippy Enterprises),211NLRB 222, 227 (1974).Thus, the filing date of the first charge on November 14,1983(assertingthatViolaIndustries,Inc. had violatedtheAct byrepudiatingthe collective-bargaining agree-ment and by failing to pay wages and benefits providedfor by theagreement),would normally permit findingviolative only those unfair labor practices that had oc-curred in the preceding 6-month period, beginning May14, 1983. If, however, the Respondents had committedunfair practices prior to that date, which did not come totheUnion'sattention until some later time,the 10(b)period wouldnot begin to run untilthat later point intime. VIOLAINDUSTRIESThe Board has held inACF Industries,234 NLRB1063 (1978), affd. in principle 596 F.2d 1344, 1351 (8thCir. 1979),and againinStrick Corp., 241NLRB 210 fn. 1(1979), andLehigh Metal Fabricators,267 NLRB 568, 576(1983),not only that the notice that starts the 10(b)period running must be "clear and unequivocal," but alsothat, "since Section 10(b) is a defense, the burden is onRespondent to establish notice. 1141 In the instant case,the record discloses the identity of only four unionagents who were at all knowledgeable about Bob Viola,hisoperations, and his relationship with the Union-PresidentTreadway, Regional Director Ruenda, andBusinessManagers Geier and Williams.42 All four testi-fied43 that they had no knowledge, until at least late in1983, that Respondent Elevator was directly engaged ininstallationwork on a nonunion basis after the expirationof the 1977-1982 agreement in July 1982. All four wit-nessesmade a good impression at the hearing, and I aminclined to accept their testimony. It is, however, appro-priate to consider certain evidence that, Respondents be-lieve,may constitute a convincing demonstration ofknowledge gained by appropriate officials at an earlystage that Viola was operating without union constraints.First,Respondents contend that the testimony givenby Business Manager Williams, and a letter dated March30, 1983, written by Williams to Frank DiMauro, thepresident of the Delaware Building and ConstructionTrades Council, establish that theUnion musthave beenaware early on that Respondent Elevator hadunilateral-ly changed and/or failed to comply with the employ-ment terms and conditions contained in the contract thathad expired in July 1982.Itwill be recalled that when Williams heard in No-vember 1982 about elevator activity on the Getty jobsiteinDelaware, he looked into the matter and found thatViola had not signed the1nost recent agreement and hadnot recently contributed to the benefit funds. When Wil-liamscalled Viola, the latter explained, as Williams testi-fied, that he had not signed because of his dissatisfactionwith the work done by union workers "and that he hadjobs, he had work in the South and that he could go towork for nonunion general contractors and he wouldn'thave to be signatory to the agreement." The March 30,1983 letter from Williams to DiMauro (concerning an in-cident of suspected sabotage to Viola equipment bymembers of another union on the Getty job) also recitesthatViola Industries had originally decided not to signthe 1982 agreement because of its displeasure with"unions giving them bad times and because of the typeof work they do (usually refineries), in the South it is re-quired that all contractors be nonunion (Brown & Root,etc.)."44 In this letter,Williams went on to say:41Whatever the allocation of the burden of proving or disprovingnotice of the event,in the present case I would conclude that even if theGeneral Counsel had to shoulder the burden of proving lack of notice,that has been done42HoustonLocal31 Business Manager Adolph H Schumann will bediscussed hereafter41Williams was not as explicit as the others,but his position seemsclear enough44Evidently,Viola gave Williams a different reason for not signingthe renewal contract than he gave to Geier and Rueda319Since Viola Industries had a contract to install theelevators on the new cracking still at Getty Oil,Delaware City, Delaware, it was necessary forViola to sign our agreement or give up the work.Mr. Viola decided to give the unions another tryand hire union members to install the elevators atGetty Oil. Viola has other work in this area as wellas cities throughout our country.Subsequently, after describing the incidentresulting indamage to the equipment, Williams wrote, "Those con-struction workers and the union that did the damage tothe elevator equipment proved to Mr. Viola that heshould have stayed non-union, that he made a mistakesigning aunion agreement." The letter ends, "I feel myunion owes [Viola] respect as he is signatory to ourAgreement and hires members of our union." A copy ofthis letter went to Treadway.The foregoing evidence provides no basis for inferringthat "the Union" knew or should have known, in 1982 orthe first part of 1983, that Respondent Elevator was in-stalling elevators in Texas and had departed from thepreexisting terms of employment established by the ex-pired agreement.As for Williams' conversation withViola in November 1982, the fact that Viola told himthat he "had work in the South" and he "could" performwork under nonunion conditions does not reasonablyamount to a statement that Williams should have under-stood as meaning that Viola hadalreadyengaged in suchwork in such a manner. The record makes clear thatthere are often long delays between the awarding ofwork in this industry and the actual construction. As inCity Roofing Co.,222 NLRB 786 fn. 1 (1976), Viola's re-marks at best only indicated a "possibility" that theremight be noncompliance with the preexisting terms ofemployment.45Moreover, once Viola apparently told Williams that hewouldsign the 1982 agreement,andWilliams was in-formed shortly thereafter by Treadway that Viola haddone so, even if there were some ground (which I do notfind) forWilliams, as of November 18, to have believedthatViola had violated the Act between July and No-vember, there certainly would have been no reason forhim to believe so after the latter part of November.46 AshisMarch 30, 1983 letter states, even at that time Wil-liams believed that Viola "is signatory to our Agreementand hires members of our union."4745Williams testified credibly that Viola had not expressly mentionedBrown & Root to him, and he simply used that contractoras a genericexample of nonunion general contractors.46Consequently, even if it were held that Williams (and the Union)were somehow on sufficient notice of violations beginning on November18, and that the 10(b) limitation commenced to run at that time,itwouldseemthat,given the interveningevent of Viola's signing of the agree-ment soon thereafter, the limitation was again tolled as of late November,when Williams expected the contract to have been executed and, equita-bly, the violations dispatched into oblivion by Sec 10(b) would only bethose that occurred between the start of the Exxon work in October andlateNovember97 I note that, although Bob Viola is shown on the March 30 letter ashavingbeen sent a copy, he apparently made no effort to indicate to Wil-liams that he was wrong in assuming,asWilliams apparently doesthroughout the letter,thatViolaIndustrieswas itself performing thework on the Getty site 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI reach a like conclusion with respect to the conten-tion that Union President Treadway, who received acopy of the March 30 letter and who testified that hehad read it, was on notice of prior violations by Violaonce he had seen the copy about April 1. The referencesin the letter to Viola having not signed the latest agree-ment because they were "fed-up with unions giving thembad times," to "because of the type of work they do(usually refineries), in the South it is required that allcontractors be nonunion (Brown & Root, etc.)," and toViola having "other work in this area as well as citiesthroughout our country," did not, in my view, reason-ably inform Treadway that between July and December14, 1982, when Viola, to Treadway's knowledge, signedthe agreement, Viola had engaged in any installationwork at all, much less failed to comply with preexistingcontractual standards when he engaged in such work. Itis true that the letter might conceivably have inspiredTreadway to investigate such a possibility, but I do notbelieve the law of notice has been applied that stringent-ly in the past.City Roofing Co.,supra.Respondent also seems to rely on certain documenta-tion pertaining to the relationship between Viola and thetrustee (the First Pennsylvania Bank) to which, underthe 1977-1982 contract, Viola had been making fringebenefit payments. Bob Viola received a letter from thebank, dated December 21, 1982, which stated that ViolaIndustries was delinquent in payments to the fund for theperiod "6/82 thru 10/82." Viola wrote on the letter "NoEmployees, Contract Was Terminated In July" and re-turned it to the bank.48The law firm of O'Donoghue and O'Donoghue servesas legal counsel to the administrator of the trust fundsand also acted in this case as counsel for the Union. OnAugust 15, 1983, Attorney Joseph P. Boyle of theO'Donoghue firm wrote a letter to Viola Industries. Theletter identified the firm as legal counsel to the funds,noted that Viola was delinquent for the month of June1982, and made a demand for the unpaid contribution. Acopy of the letter went to Geier (in whose files it re-posed, although Geier did not seem to actually remem-ber seeing it before).On August 22, 1983, Bob Viola replied to Boyle,saying that his Company had "allowed the IUEC con-tract to expire in July 1982" and further stating that thefirm had "advised the fund administrator in Pennsylvanianumerous times that no funds were due for that lastmonth of June 1982." On September 28, Boyle replied,saying that contributions were owed for employees whowere employed in June. Geier "believe[d]" that he re-ceived the copy of this letter, which indicates it was sentto him. On October 4, Viola patiently reiterated to Boylethathe owed nothing because he had no employeesworking under the agreement in June 1982.Respondents argue: "at the very minimum, the incon-sistencies should have put charging party on notice that48Geier, of Wichita Local 94, could not testify that he had seen acopy of the bank's letter, although a copy to Local 94is indicated on theletter, andGeierhas "seen thistype of thing " Counsel for Respondentsstated thatno copy was found in the files of Local 94 Viola didnot testi-fy that hesentto Local 94 a copy of the letter withhis answerwrittenon itsomething was not right as early as August 15, 1983,when a demand was served upon Viola Elevator for de-linquencies for the month of June, 1982." I do not followthis contention. There does appear to be a surface incon-sistency between the bank's December 21, 1982 letter,stating thatViola was delinquent in payment for theperiod "6/82 thru 10/82," and the subsequentlettersfrom counsel for the funds declaring Violadelinquentonly for June, but that seems to be an acceptance by thefunds' counsel of the representation made by Viola thathe had "no employees" thereafter. And whatever thecounsel for the funds may have implied about his under-standing of the legal effect of the July 1982 terminationof the contract, that understanding has no bearing on thestate of mind of the other member or members of thatsame law firm who represent the Union in this case. Thatcounsel for the funds was onlyclaiming adelinquencyforwork performed prior to the expiration of the con-tract in July 1982 does not in any way suggest that coun-selfor the Union, or Geier, should somehow haveknown that Viola directlyengaged in installation in late1982 or early 1983.Nothing in the foregoing body of evidence49serves asa sufficient showing that the Union knew, or should haveknown, that Respondent Elevator was not abiding by theold contract terms after the contract expired on July 8,1982, or by the new contract terms after the 1982-1987contractwas signed by Viola on December 14, 1982.That it is unlikely that the Union was aware of thesefacts is made more certain by the evidence showing thatBob Viola made an active effort to conceal the jobs un-dertaken by Elevator in Texas after the 1982 contract ex-pired; I refer here to the evidence that Viola told bothGeier and Rueda that Elevator was no longer in the in-stallation business even as he entered upon such work atthe Exxon project in MontBelvieu.50The record makesclear, I think, that the first time any relevant union offi-cial had a glimmer that Viola might have been operatingimproperly came when Williams received information inSeptember 1983 about some jobs that "they were goingto install nonunion" in Elmira and San Antonio. Afterthis came Faggan's report that Viola had been "workingwith nonunion personnel" in Delaware City, and thencame Viola's letter of repudiation of November 4. Thefirst charge was filed on November 14, and it was evi-dently only in the course of investigating that chargethat the Union turned up the information about the otherlate 1982 and early 1983 work performed by Elevator inMont Belvieu, Seadrift, Texas, and elsewhere.Thus, I agree with the General Counsel and ChargingParty that the Respondents have not shown that the49 AlthoughRespondentsmake no reference in their brief to AdolphSchumann,the HoustonLocal 41 businessmanager with jurisdiction overMont Belvieu,Icredithis testimony that he had no knowledge of thework performed by ElevatoratMont Belvieu,some 35 miles from Schu-mann'slocationso That Viola is capable of deceitis disclosedby his November 2, 1981bid on the Getty project, at a time when the 1977-1982 agreement wasstill in effectIn completing the form requiredby LummusConstruction,Viola marked "No" to the question of whether "Bidder is signatory tocollectivebargaining agreements,"adding thenote, "Thismeans that ourfield personnel would likelynot be amember ofany union " VIOLA INDUSTRIES321Union had notice of any unfair labor practice at sometime earlier than 6 months before a timely charge wasfiledwith the Board.CONCLUSIONS OF LAW1.Respondent Viola Industries-Elevator Division, Inc.,and Respondent Viola Industries, Inc., are alter egos andhave been, at all timesmaterial,an employer engaged incommerce within themeaningof Section 2(2), (6), and(7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaningof Section 9(b) of the Act:All elevator constructor mechanics and helpers inthe employ of Respondent Viola Industries-ElevatorDivision, Inc., engaged in the installation, repair,maintenance, and service of elevator equipment asdefined in the collective-bargainingagreement be-tween Respondent Viola Industries-Elevator Divi-sion, Inc. and the Union effective for the period De-cember 14, 1982, to July 8, 1987.514.All relevanttimes sinceDecember 1978, the Unionhas been, and is now, the exclusive representative of allemployees in the above-described appropriate unit forpurposes of collective bargaining.5.On December 14, 1982, Respondents and the Unionentered into a collective-bargaining agreement in whichRespondents agreed to recognize the Union as the repre-sentative of the employees in the above-described unitand in which it also agreed to abide by the provisions ofthemaster agreement between the Union and NationalElevator Industry, Inc., which by its terms is effectiveuntil July 8, 1987.6.By, since about October 1, 1982, unilaterally chang-ing the terms and conditions of employment set forth inthe bargaining agreement between Respondent Elevatorand the Union, which expired on July 8, 1982; by failingto abide by the terms of the collective-bargaining agree-ment covering such employees executed on December14, 1982; and by repudiating about November 4, 1983,the aforesaid collective-bargainingagreement,Respond-ents have violated Section 8(a)(5) and (1) and Section8(d) of the Act.7.The above-described unfair labor practices affectcommerce within themeaningof Section 2(6) and (7) ofthe Act.THE REMEDYHaving concluded that the Respondents have violatedthe Act in certain respects, I shall recommend that ap-propriate remedial requirements be imposed.61Although my recommended Order will run against both Respond-ents, I have omitted referenceto ViolaIndustries,Inc., in the bargainingunit description because the evidence makes clear that Industries hasnever employed constructors and most probably will not do so in thefuture.To refer here to employees"in the employ"of Industries, whichhas never had an employee, seems unrealistic.In addition to ordering the Respondents to cease anddesist from the unfair labor practices found, I shall alsorecommend that they be required to make employeeswhole for all unit work performed between October 1,1982, and December 13, 1982, insofar as such employeeswere not compensated in accordance with the terms andconditions of the collective-bargaining agreement thatexpired on July 8, 1982, including payments to the trustfunds described there. Similarly, the Respondents shouldbe required to make whole those employees of Respond-entElevatorwho performed bargaining unit work onand after December 14, 1982, to the present, by givingretroactive effect to the terms and conditions of the col-lective-bargaining agreement executed by Respondentson that date. Any resulting backpay shall be paid withinterest in accordancewith the Board's customarypolicy,52 but the question of whether interest must bepaid on the trust fund contributions shall be left to thecompliance stage of this proceeding.Merryweather Opti-cal Co.,240 NLRB 1213 (1979). The foregoing require-ments, however, do not apply to the two projects atDelaware City, Deleware, and Hayden, Arizona, dis-cussed above, at which Respondent Industries contractedout the installation and maintenance work to other firms,with one exception: the foregoing remedy shall be appli-cable to the work directly performed on the DelawareCity project by employees of Respondent Elevator inand about October 1982.In addition, the customary notices shall be posted byRespondents at their place of business in Arkansas City,Kansas, and at all construction sites at which Respond-ents are presently performing work. Moreover, Respond-ents shall mail copies of the notice to all employees af-fected by this Order at their last known addresses, andshall furnish signed copies to the Union for posting at itsoffices and meeting halls.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed53ORDERRespondents Viola Industries-Elevator Division, Inc.,and its alter ego Viola Industries, Inc., Arkansas City,Kansas, their officers, agents, successors,and assigns,shall1.Cease and desist from(a)Unilaterally modifying the existing terms and con-ditions of employment that constitute mandatory subjectsof bargaining at such times as there is no collective-bar-gaining agreementin effect between Respondents andInternational Union of Elevator Constructors (the Union)or any other labor organization that is entitled to be rec-ognized as the bargaining representative of Respondents'employees.62 SeeFlorida Steel Corp.,231NLRB 651 (1977);IsisPlumbing Co.,138 NLRB 716 (1962).68 Ifno exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all. objections to them shall be deemed waived for all pur-poses. 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b) Repudiating collective-bargaining agreements whenthere is no legal justification for doing so.(c)Failing to honor and apply the collective-bargain-ing agreementexecuted by Respondents and the Unionon December 14, 1982, covering the employees in thefollowing appropriate unit:All elevator constructor mechanics and helpers inthe employ of Respondent Viola Industries-ElevatorDivision, Inc., engagedin the installation,repair,maintenance,and service of elevator equipment asdefined in the collective-bargaining agreement be-tween Respondent Viola Industries-Elevator Divi-sion, Inc. and the Union effective for the period De-cember 14, 1982, to July 8, 1987.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and bargain with the Union as collec-tive-bargaining representative of the employees in theabove-described bargaining unit.(b)Honor and apply to the employees in the above-described bargaining unit the terms and conditions con-tained in the collective-bargaining agreement agreed toby the Respondents and the Union on December 14,1982.(c)Make whole, with interest, the employees in theabove-described bargaining unit for any loss of wagesand benefits they may have suffered because of Respond-ents' unlawful modification of the existing terms and con-ditions of employment on and after October 1, 1982, anduntilDecember 13, 1982, and for any loss of wages andbenefits they may have suffered because of Respondents'failure to honor and apply the terms and conditions ofthe collective-bargaining agreement executed on Decem-ber 14, 1982, including appropriate contributions to em-ployee benefit trust funds, in accordance with theremedy section of the decision.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at their offices in Arkansas City, Kansas, andat all jobsites where unit employees are working at thetime Respondents commence compliance with the termsof this Order, copies of the attached notice marked "Ap-pendix."54 Copies of the notice, on forms provided bythe Regional Director for Region 5, after being signedby the Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any othermaterial.In addition, Re-spondents shall mail copies of the notice to all employeesaffected by the terms of this Order, and shall furnishsigned copies of the notice to the Union for posting at itsoffices and meeting halls.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondents have taken to comply.64 If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board "